FILED
                           NOT FOR PUBLICATION                               DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-30298

              Plaintiff-Appellee,                D.C. No. 1:12-cr-00086-SPW

 v.
                                                 MEMORANDUM*
WALTER MITCHELL STEWART, Jr.,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Walter Mitchell Stewart, Jr., appeals from the revocation of supervised

release and seven-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Stewart’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
record. We grant Stewart’s pro se motion to file a second, supplemental brief. We

have considered Stewart’s multiple pro se filings as well as the arguments raised in

his motion to withdraw counsel. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      To the extent that Stewart seeks to raise a claim of ineffective assistance of

counsel, we decline to address this issue on direct appeal. See United States v.

Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED. Stewart’s pro se motion to

withdraw counsel and to appoint new counsel is DENIED.

      AFFIRMED.




                                          2                                    15-30298